Title: To John Adams from C.W.F. Dumas, 27 October 1781
From: Dumas, Charles William Frederic
To: Adams, John



La Haie 27 Oct. 1781
Monsieur

N’attribuez qu’à la peine que j’ai eue de me procurer la Brochure que vous m’avez demandée, Si je ne n’ai pas répondu plutôt à l’honorée vôtre du 18. Certainement elle n’est pas imprimée ici, où tout le monde la méprise, et où elle n’est connue que des Libraires à qui on l’avoit envoyée pour en vendre ce qu’ils pourroient. J’ai donc été obligé d’attendre qu’elle vînt de Rotterdam, d’où on me l’a fait venir, parce que c’est là qu’elle a été publiée par quelque Anglois ou Anglomane. Vous verrez que c’est effectivement une piece à mépriser, et qui ne mérite aucune attention, encore moins une réfutation, de notre part.
I am very glad, Dear Sir, that you have found shut the gates of the other Mansion. What had you to do that way? You Know your Business is to open the Gates of general Peace, when Britain will be reduced to seek for it. I am very much obliged to Dr. Oosterdyk and the Bark, that they have not suffered your feet, stumbling on the dark Mountains: because I will have them, together with mine, when we will have pacified Europe, climb up to the Top of your Blue Mountains and crowned with oaken Boughs, survey and bless from thence the glorious Empire of Liberty, with its happy Sons and Daughters.

Jeudi dernier (après s’etre amusé pendant la 15ne. précedente à délibérer, et enfin résoudre contre certaine adresse au Peuple) on a mis sur le tapis dans le Sanhédrin la Missive du D—. Alcmar et Hoorn ont accédé aux 8 villes qui sont contre lui. La premiere a parlé plus vigoureusement que toutes les autres. Avec tout cela, comme j’ai vu hier matin passer devant mes fenêtres une partie de ces Messieurs, pour entrer dans leurs Yachts, j’en ai conclu qu’ils ont laissé le tapis, pour aller selon leur coutume, pendant quelques jours délibérer sur leurs Napes et Draps de Lit.
J’ai lu une Réponse de certain Peuple à certaine adresse, que je voudrois que vous pussiez lire aussi. Vous y verriez que ce peuple n’a rien à craindre de son bon Chef, par la raison que pour bouleverser un Etat, il faut être un grand homme. Vous penseriez aussi avec moi, que si jamais on attrape l’Auteur de l’Adresse, il ne pourroit mieux faire que de choisir celui de la réponse, pour le Consoler dans sa derniere heure.
Tout ceci amuse en attendant les nouvelles plus importantes, qui doivent nous venir d’Amérique.
Je suis toujours seul ici, et par conséquent attaché chez moi. Mais je crois que le mauvais temps obligera bientôt ma femme à revenir, et alors je ne manquerai pas Monsieur de profiter de votre obligeante invitation, et de regler avec vous, au coin du feu, les grands interêts des Nations.
Voici une petite Drôlerie au sujet d’une Lettre pitoyable, qui avoit été écrite contre Mr. De L—. Cela pourra vous amuser un instant.

Je suis Monsieur, toujours, & pour toujours, avec grand respect, Votre très-humble & très-obéisst. serviteur
Dumas


On m’a fait l’honneur de m’adopter Membre Extraordinaire de la Societé Amore patriæ, qui vient de publier un nouvel Ecrit très sensé, en Hollandois, sur la différence entre Anonymes et Libelles—De hoc et pluribus coram.

